Co Oo ON OO oO Fk WO DYNO =

Nh BD BP RP NMO NO NO NYO HPO ABA 2 SF B@ SBS = Aa 2 = =
oan DO on BR WO HO | FD Oo DB NN FO TD FP WO NYP —=

 

BRIAN S. HEALY, State Bar No. 112371
TIERNEY, WATSON & HEALY

A Professional Law Corporation

351 California Street, Suite 600

San Francisco, California 94104
Telephone: (415) 974-1900

Facsimile: (415) 974-6433

Email: brian@tw2law.com

Attorneys for Judgment Creditor

Crystal Lei
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
Demas Yan, No: 11-CV-01814-RS (JSC)
Plaintiff,
PROOF OF SERVICE RE
V. ORDER TO APPEAR - Tina Yan

 

Crystal Lei, et. al.,

Defendant.

 
Brian S. Healy SBN #112371

Tierney Watson & Healy, PC

351 California Street, Suite 600, San Francisco, CA 94104

Tel: (415) 974-1900 Fax: (415) 974-6433 Email: brian@tw2law.com

Attorney for Judgment Creditor Crystal Lei

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

Case No. 3-11-cv-01814-RS (JSC) Short Name of Case: Yan v. Fuet al

PROOF OF PERSONAL SERVICE

] am Peter Ting Cham Poon and over the age of eighteen years and not a party to this
action. | am a Registered Process Server, license No. 2019-0001434 and my address 1s
331 A 28" Avenue. San Francisco, CA 94121.

On the date, time, and place stated below. I served the following official documents:

(1) ORDER TO APPEAR FOR EXAMINATION

(2) CIVIL SUBPOENA (DUCES TECUM)

(3) DECLARATION OF BRIAN S. HEALY IN SUPPORT OF SUBPOENA
DUCES TECUM

(4) WITNESS FEES IN THE AMOUNT OF $45.

Person served (name): Tina F. Yan

Address where served: 1390 % Turk Street, San Francisco

Date of delivery: August 17, 2019

Time of delivery: 12:03 pm.

Manner of delivery: Hand-delivered — By personally hand-delivered the above

mentioned official documents to the person name above.

Fee for service: $50

I declare under penalty of perjury under the law of the United States of American that the
foregoing is true and correct and that this declaration is executed on August 20, 2019 at
San Francisco, California.

 

 
